Name: 93/60/EEC: Council Decision of 17 December 1992 concerning the conclusion of the agreements in the form of exchanges of letters extending the adjustment of the voluntary restraint agreements between the European Economic Community and Bulgaria, the Czech and Slovak Federal Republic, Hungary and Poland on trade in sheepmeat and goatmeat
 Type: Decision
 Subject Matter: international trade;  animal product;  distributive trades;  cooperation policy
 Date Published: 1993-01-26

 Avis juridique important|31993D006093/60/EEC: Council Decision of 17 December 1992 concerning the conclusion of the agreements in the form of exchanges of letters extending the adjustment of the voluntary restraint agreements between the European Economic Community and Bulgaria, the Czech and Slovak Federal Republic, Hungary and Poland on trade in sheepmeat and goatmeat Official Journal L 017 , 26/01/1993 P. 0007COUNCIL DECISION of 17 December 1992 concerning the conclusion of the agreements in the form of exchanges of letters extending the adjustment of the voluntary restraint agreements between the European Economic Community and Bulgaria, the Czech and Slovak Federal Republic, Hungary and Poland on trade in sheepmeat and goatmeat(93/60/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the voluntary restraint agreements between the European Economic Community and Bulgaria, the Czech and Slovak Federal Republic, Hungary and Poland on trade in sheepmeat and goatmeat were adjusted in 1990 in the context of measures taken to stabilize the markets in this sector; Whereas the said adjustments are to come to an end on 31 December 1992; Whereas it is necessary to provide for interim arrangements for trade in the sheepmeat and goatmeat sectors pending conclusion of the negotiations regarding agricultural trade in the framework of the General Agreement on Tariffs and Trade; Whereas it is appropriate, in these circumstances, to extend the adjustments to the said voluntary restraint agreements for one year; Whereas the effect of the implementation of the Single Market from 1 January 1993 should be taken into account; Whereas the Commission has conducted negotiations in this connection with Bulgaria, the Czech and Slovak Federal Republic, Hungary and Poland which have resulted in Agreements; Whereas the said Agreements should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreements in the form of Exchanges of Letters between the European Economic Community and Bulgaria, the Czech and Slovak Federal Republic, Hungary and Poland extending the adjustments to the voluntary restraint agreements between the European Economic Community and Bulgaria, the Czech and Slovak Federal Republic, Hungary and Poland on trade in sheepmeat and goatmeat are hereby approved on behalf of the European Economic Community. The texts of the Agreements are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreements in order to bind the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 17 December 1992. For the Council The President J. GUMMER AGREEMENT in the form of an exchange of letters extending the adjustment to the Agreement between the European Economic Community and the Republic of Bulgaria on trade in sheepmeat and goatmeat A. Letter from the Community Sir, I have the honour to refer to the 1990 exchange of letters constituting an Agreement between the Community and the Republic of Bulgaria adjusting the principal Agreement concluded in 1982 between the Community and the Republic of Bulgaria on trade in sheepmeat and goatmeat. Further to recent discussions, I have the honour to propose that the Agreement set out in the above exchange of letters shall remain in force after 31 December 1992 subject to the following amendment: In paragraph 6 of the Agreement the words: 'until 31 December 1993' shall be substituted for the words, 'until 31 December 1992'. I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of the Republic of Bulgaria on the matter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities B. Letter from the Government of the Republic of Bulgaria Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: 'I have the honour to refer to the 1990 exchange of letters constituting an Agreement between the Community and the Republic of Bulgaria adjusting the principal Agreement concluded in 1982 between the Community and the Republic of Bulgaria on trade in sheepmeat and goatmeat. Further to recent discussions, I have the honour to propose that the Agreement set out in the above exchange of letters shall remain in force after 31 December 1992 subject to the following amendment: In paragraph 6 of the Agreement the words: "until 31 December 1993" shall be substituted for the words, "until 31 December 1992". I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of the Republic of Bulgaria on the matter.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Government of the Republic of Bulgaria AGREEMENT in the form of an exchange of letters extending the adjustment to the Agreement between the European Economic Community and the Czech and Slovak Federal Republic on trade in sheepmeat and goatmeat A. Letter from the Community Sir, I have the honour to refer to the 1990 exchange of letters constituting an Agreement between the Community and the Czech and Slovak Federal Republic adjusting the principal Agreement concluded in 1982 between the Community and the Czech and Slovak Federal Republic on trade in sheepmeat and goatmeat. Further to recent discussions, I have the honour to propose that the Agreement set out in the above exchange of letters shall remain in force after 31 December 1992 subject to the following amendment: In paragraph 6 of the Agreement the words: 'until 31 December 1993' shall be substituted for the words, 'until 31 December 1992'. I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of the Czech and Slovak Federal Republic on the matter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities B. Letter from the Government of the Czech and Slovak Federal Republic Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: 'I have the honour to refer to the 1990 exchange of letters constituting an Agreement between the Community and the Czech and Slovak Federal Republic adjusting the principal Agreement concluded in 1982 between the Community and the Czech and Slovak Federal Republic on trade in sheepmeat and goatmeat. Further to recent discussions, I have the honour to propose that the Agreement set out in the above exchange of letters shall remain in force after 31 December 1992 subject to the following amendment: In paragraph 6 of the Agreement the words: "until 31 December 1993" shall be substituted for the words, "until 31 December 1992". I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of the Czech and Slovak Federal Republic on the matter.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Government of the Czech and Slovak Federal Republic AGREEMENT in the form of an exchange of letters extending the adjustment to the Agreement between the European Economic Community and the Republic of Hungary on trade in sheepmeat and goatmeat A. Letter from the Community Sir, I have the honour to refer to the 1990 exchange of letters constituting an Agreement between the Community and the Republic of Hungary adjusting the principal Agreement concluded in 1982 between the Community and the Republic of Hungary on trade in sheepmeat and goatmeat. Further to recent discussions, I have the honour to propose that the Agreement set out in the above exchange of letters shall remain in force after 31 December 1992 subject to the following amendment: In paragraph 6 of the Agreement the words: 'until 31 December 1993' shall be substituted for the words, 'until 31 December 1992'. I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of the Republic of Hungary on the matter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities B. Letter from the Government of the Republic of Hungary Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: 'I have the honour to refer to the 1990 exchange of letters constituting an Agreement between the Community and the Republic of Hungary adjusting the principal Agreement concluded in 1982 between the Community and the Republic of Hungary on trade in sheepmeat and goatmeat. Further to recent discussions, I have the honour to propose that the Agreement set out in the above exchange of letters shall remain in force after 31 December 1992 subject to the following amendment: In paragraph 6 of the Agreement the words: "until 31 December 1993" shall be substituted for the words, "until 31 December 1992". I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of the Republic of Hungary on the matter.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Government of the Republic of Hungary AGREEMENT in the form of an exchange of letters extending the adjustment to the Agreement between the European Economic Community and the Republic of Poland on trade in sheepmeat and goatmeat A. Letter from the Community Sir, I have the honour to refer to the 1990 exchange of letters constituting an Agreement between the Community and the Republic of Poland adjusting the principal Agreement concluded in 1982 between the Community and the Republic of Poland on trade in sheepmeat and goatmeat. Further to recent discussions, I have the honour to propose that the Agreement set out in the above exchange of letters shall remain in force after 31 December 1992 subject to the following amendment: In paragraph 6 of the Agreement the words: 'until 31 December 1993' shall be substituted for the words, 'until 31 December 1992'. I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of the Republic of Poland on the matter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities B. Letter from the Government of the Republic of Poland Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: 'I have the honour to refer to the 1990 exchange of letters constituting an Agreement between the Community and the Republic of Poland adjusting the principal Agreement concluded in 1982 between the Community and the Republic of Poland on trade in sheepmeat and goatmeat. Further to recent discussions, I have the honour to propose that the Agreement set out in the above exchange of letters shall remain in force after 31 December 1992 subject to the following amendment: In paragraph 6 of the Agreement the words: "until 31 December 1993" shall be substituted for the words, "until 31 December 1992". I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of the Republic of Poland on the matter.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Government of the Republic of Poland